
	
		I
		111th CONGRESS
		1st Session
		H. R. 2764
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2009
			Ms. Woolsey
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		For the relief of Lilly M. Ledbetter.
	
	
		1.Payment of back
			 payThe Secretary of the
			 Treasury shall pay, out of any money in the Treasury not otherwise
			 appropriated, the sum of $60,000.00 to Lilly M. Ledbetter of Jacksonville,
			 Alabama, for compensation for back pay not received as an employee of Goodyear
			 Tire and Rubber Company, Inc. The sum represents the amount she was awarded by
			 the United States district court in Ledbetter v. Goodyear Tire & Rubber
			 Co., Civil Action No. 99–C–3137–E (N.D. Ala. Sept. 24, 2003) for back pay, but
			 denied by the Supreme Court, in accordance with title VII of the Civil Rights
			 Act of 1964.
		2.Social security
			 benefits
			(a)Entitlement to
			 benefitsFor purposes of
			 determining the entitlement to, and the amount of, old-age insurance benefits
			 under title II of the Social Security Act based on the wages and
			 self-employment income of Lilly M. Ledbetter of Jacksonville, Alabama, the
			 Commissioner of Social Security shall increase the amount credited to her as
			 remuneration paid to her in connection with service performed for Goodyear Tire
			 and Rubber Company for each pay period beginning on or after November 1, 1985,
			 and ending on or before October 31, 1998, by the amount of pay which was
			 alleged in her complaint in the case cited in section 1 to be paid which was
			 illegally denied her in connection with such service for such pay period
			 (totaling $223,776 as the amount for all such pay periods).
			(b)Primary
			 insurance amountNotwithstanding section 215(f)(1) of the
			 Social Security Act, the Commissioner of Social Security shall recompute the
			 primary insurance amount of Lilly M. Ledbetter so as to take into account the
			 provisions of this section solely for purposes of determining her old-age
			 insurance benefits pursuant to subsection (a).
			(c)Effective date
			 and payment for prior monthsThe provisions of this section shall
			 apply with respect to benefits for months beginning before, on, or after the
			 date of the enactment of this Act. Benefit amounts payable solely by reason of
			 the provisions of this Act for months preceding the date of the enactment of
			 this Act shall be paid in a lump sum.
			(d)Restoration of
			 Trust Fund balanceThere are appropriated for fiscal years ending
			 after the date of the enactment of this Act, from amounts otherwise available
			 in the general fund of the Treasury, to the Federal Old-Age and Survivors
			 Insurance Trust Fund such sums as the Commissioner of Social Security deems
			 necessary from time to time for each fiscal year, on account of—
				(1)amounts payable
			 under title II of the Social Security Act solely by reason of the preceding
			 provisions of this section,
				(2)the additional
			 administrative expenses resulting therefrom, and
				(3)any loss in
			 interest to such Trust Fund resulting from the payment of such amounts,
				in order to
			 place such Trust Fund in the same position at the end of such fiscal year as
			 the position in which it would have been if the preceding provisions of this
			 section had not been enacted. Such amounts shall be certified by the
			 Commissioner to the Secretary of the Treasury from time to time as necessary to
			 carry out the provisions of subsection.
